Title: From Thomas Jefferson to George Jefferson, 13 July 1805
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir 
                     
                     Washington July 13. 05
                  
                  In consequence of the assurance in your letter of the 9th. I have this day drawn on you for 300. D. payable to Wm. A. Burwell or order, 100. D. payable to David Higginbotham or order. I rely on the same source for paying the 156.67 assumed by me for Craven Peyton paiable early this month; the balance to go to my credit with you.
                  I likewise inclose two notes of 1000. D. each to be discounted at the Richmond bank, & so dated as to be covered by the 2d. & 3d. paiments of Bohn & Hubner. Accept affectionate salutations
                  
                     Th: Jefferson 
                     
                  
               